NUMBER 13-10-00158-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ESTEBAN HURTADO, ET AL.,                                                    Appellants,

                                            v.

MARIA DE JESUS GAMEZ, ET AL.,                      Appellees.
____________________________________________________________

             On appeal from the 398th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Benavides
                     Memorandum Opinion Per Curiam

       Appellants, Esteban Hurtado, Gerardo Hurtado, San Juanita Davila, and Cristela

Hurtado, individually and as next friend of Juan Luis Huerta III, Misael Alejandro Huerta,

and Britney Anaid Huerta, and Cristela Hurtado as administratrix of the estate of Alma

Rosa Huerta, attempted to perfect an appeal from orders signed on March 29, 2010,

denying their plea in abatement and granting a motion to strike their plea in intervention.
       This cause is before the Court on the clerk’s record, appellants’ brief, and various

motions as further described herein.

       On August 2, 2010, appellees, Maria De Jesus Gamez, individually and as heir of

Juan Jose Gamez, deceased, and as next friend of Juan Jose Gamez, Jr., and Carlissa

Monique Gamez (“Gamez”) filed a motion to dismiss the appeal for want of jurisdiction on

grounds there is no final or appealable judgment. That same day, these appellees also

filed a motion to stay briefing pending ruling on their motion to dismiss the appeal.

       On August 10, 2010, appellee, Adrian Garcia d/b/a Magnum Force Security

(“Magnum”) also filed a motion to dismiss the appeal on grounds that neither order

subject to appeal is a final judgment, nor are appeals from these orders authorized by

statute. That same day, this appellee further filed a motion to stay briefing pending ruling

on his motion to dismiss the appeal. On August 13, 2010, Magnum also filed a motion

for extension of time to file his brief.

       On August 16, 2010, appellee, First Mercury Insurance Company (incorrectly

named as “First Mercury Insurance Services, Inc.) filed a motion to dismiss on grounds

that no final judgment had been rendered and that it was not a party in the proceedings

before the trial court. That same day, this appellee also filed a motion to stay briefing

pending a ruling on its motion to dismiss the appeal.

       On August 19, 2010, appellants filed responses to the Gamez motion to dismiss

and motion to stay briefing and Magnum’s motion to dismiss and stay briefing.

       Upon review of the documents before the Court, it appears that the orders from

which this appeal was taken were not final, appealable orders. In terms of appellate

jurisdiction, appellate courts only have jurisdiction to review final judgments and certain

                                             2
interlocutory orders identified by statute. Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). When a trial court strikes a plea in intervention, the order generally

cannot be appealed until after the trial court renders a final judgment in the case.

Metromedia Long Distance, Inc. v. Hughes, 810 S.W.2d 494, 499 (Tex. App.–San

Antonio 1991, writ denied). This case fails to present any circumstance which would

require the application of an exception to this rule.

       The Court, having considered the clerk’s record, appellant’s brief, the motions and

responses, is of the opinion that the appeal should be dismissed for want of jurisdiction.

See id. Accordingly, we GRANT the three motions to dismiss filed by appellees. We

DISMISS AS MOOT the three motions to stay briefing filed by and we likewise DISMISS

AS MOOT the motion for extension of time to file a brief filed by First Mercury Insurance

Company. The appeal is DISMISSED FOR WANT OF JURISDICTION.



                                                        PER CURIAM

Delivered and filed the 3rd
day of February, 2011.




                                              3